Case 4:19-cv-00417-ALM Document 13 Filed 08/13/19 Page 1 of 20 PageID #: 84



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

SHARIDAN L. STILES,                 §
                                    §
           Plaintiff,               §   CIVIL ACTION NO. 4:19-cv-00417-ALM
                                    §
                                    §
v.                                  §   JURY TRIAL DEMANDED
                                    §
TARGET CORPORATION,                 §
                                    §
           Defendant.               §



     DEFENDANT TARGET CORPORATION’S MOTION TO STAY OR IN THE
                   ALTERNATIVE TO TRANSFER
 Case 4:19-cv-00417-ALM Document 13 Filed 08/13/19 Page 2 of 20 PageID #: 85



                                                      TABLE OF CONTENTS


I.         INTRODUCTION ................................................................................................................ 1

II.        FACTUAL BACKGROUND OF NEARLY IDENTICAL OVERLAPPING
           CALIFORNIA AND TEXAS CASES. ................................................................................ 2

      A.       This years-long dispute began, and continues to the present, in the Eastern District of
               California. ........................................................................................................................ 2

      B.       Subsequent, recent cases filed in the Eastern District of Texas belong in the Eastern
               District of California ........................................................................................................ 5

III.       LEGAL STANDARD – FIRST-TO-FILE RULE ............................................................... 7

IV.        PURSUANT TO THE FIRST-TO-FILE RULE, THE TEXAS CASE AGAINST
           TARGET SHOULD BE STAYED IN DEFERENCE TO THE EASTERN DISTRICT OF
           CALIFORNIA BECAUSE THE PENDING CALIFORNIA CASE AND TEXAS CASE
           ARE NEARLY IDENTICAL .............................................................................................. 8

V.         THE CUSTOMER SUIT EXCEPTION ALSO WARRANTS THAT THIS CASE BE
           STAYED. ........................................................................................................................... 11

VI.        CONCLUSION .................................................................................................................. 15




                                                                         ii
 Case 4:19-cv-00417-ALM Document 13 Filed 08/13/19 Page 3 of 20 PageID #: 86



                                              TABLE OF AUTHORITIES

Cases

Cedars-Sinai Med. Ctr. v. Shalala,
125 F.3d 765 (9th Cir.1997) ........................................................................................................... 8

Elecs. for Imaging, Inc. v. Coyle,
394 F.3d 1341 (Fed. Cir. 2005)................................................................................................... 7, 8

Fundamental Innovation Systems International, LLC v. Apple, Inc.,
Civ. A. No. 2:19-cv-00048-JRG (E.D. Tex. May 13, 2019) .................................................. 10, 11

Genentech, Inc. v. Eli Lilly and Co.,
998 F.2d 931 (Fed. Cir. 1993)..................................................................................... 1, 7, 8, 10, 11

Helene Curtis Indus. v. Sales Affiliates,
105 F. Supp. 886 (S.D.N.Y.)................................................................................................... 14, 15

Hilbun v. Goldberg,
823 F.2d 881 (5th Cir.1987) ........................................................................................................... 9

Kahn v. Gen. Motors Corp.,
889 F.2d 1078 (Fed. Cir. 1989)......................................................................................... 11, 12, 14

Lab Corp. of Am. v. Chiron Corp.,
384 F.3d 1326 (Fed. Cir. 2004)................................................................................................... 7, 8

Micron Tech, Inc. v. MOSAID Techs., Inc.,
518 F.3d 897 (Fed. Cir. 2008)......................................................................................................... 8

RPost Holdings, Inc. v. Sophos, Inc.,
Civ. A. No. 2:13-cv-959-JRG, 2014 WL 10209205 (E.D. Tex. Aug. 20, 2014) .................... 10, 11

Serco Services Co., L.P. v. Kelley Co., Inc.,
51 F.3d 1037 (Fed. Cir. 1995)......................................................................................................... 8

Tegic Commc’ns Corp. v. Bd. of Regents of Univ. of Tex. Sys.,
458 F.3d 1335 (Fed. Cir. 2006)............................................................................................... 12, 14

Telephonics Corp. v. Lindly & Co.,
192 F. Supp. 407 (E.D.N.Y. 1960) ............................................................................................... 15

Vantage Point Tech., Inc. v. Amazon.com, Inc.,
Civ A. No. 2:13-CV-909, 2015 WL 123593 (E.D. Tex. Jan. 6, 2015) ................................... 12, 14

                                                                   iii
 Case 4:19-cv-00417-ALM Document 13 Filed 08/13/19 Page 4 of 20 PageID #: 87



VE Holding Corp. v. Johnson Gas Appliance Co.,
917 F.2d 1574 (Fed. Cir. 1990)..................................................................................................... 10


Secondary Source

14D Wright, A. Miller & M. Kane, Fed. Prac. & Proc. Juris. §3823 (3d ed. 2011) ................... 1, 8




                                                                 iv
 Case 4:19-cv-00417-ALM Document 13 Filed 08/13/19 Page 5 of 20 PageID #: 88



I.        INTRODUCTION

          The instant case against Defendant Target Corporation (“Target”) should be stayed under

the first-to-file rule, and/or the customer suit exception. In the alternative, the instant case should

be transferred to the Eastern District of California where Plaintiff long ago elected to litigate her

patent infringement claims against the products at issue. Genentech, Inc. v. Eli Lilly and Co., 998

F.2d 931, 937 (Fed. Cir. 1993); 14D Wright, A. Miller & M. Kane, Fed. Prac. & Proc. Juris. §3823

(3d ed. 2011).

          This case is nearly identical to Plaintiff’s pending suit filed almost five years ago in

September, 2014 in the United States District Court for the Eastern District of California. Case

No. 2:14-cv-02234-MCE-DMC (E.D. Cal. September 25, 2014) (“Pending California Action”).

Both the instant case and the Pending California Action concern Plaintiff’s claims that the Ardell

Precision Shaper product manufactured by Target’s supplier, American International Industries

(“AI”), infringes Plaintiff’s patents.

          Prior to that suit, Plaintiff initiated this litigation against AI in E.D. Cal. in July of 2014 –

seeking money damages, civil penalties, attorneys’ fees, and injunctive relief for alleged unfair

business practices, trademark infringement, and anti-trust violations. Case No. 2:14-cv-01637-

JAM-CMK-PS (the “Initial California Action”). At the heart of all of these cases is Plaintiff’s

allegedly patented, smaller-sized disposable razors—the “Stiles Razors”—and business

competition related thereto. Case No. 2:14-cv-01637-JAM-CMK-PS, Amended Complaint (Dkt.

No. 4).

          The Pending California Action (a “first-filed action” for purposes of the first-to-file rule)

involves claims of infringement of Stiles’ Razor patents, violations of the Sherman Act and

Lanham Act, as well as California state law claims, trade dress infringement, and intentional



                                                     1
    Case 4:19-cv-00417-ALM Document 13 Filed 08/13/19 Page 6 of 20 PageID #: 89



interference with prospective economic advantage. However, Plaintiff’s allegations are centered

on the Defendants’ alleged selling and/or making smaller-sized disposable razors under two

different brand names – Salon Perfect and Ardell, both manufactured by AI. See Pending

California Action, Case No. 2:14-cv-02234-MCE-DMC, Fourth Amended Complaint (Dkt. No.

142) at ¶¶ 50-51. Plaintiff’s allegations herein likewise involve AI’s Ardell branded razors, this

time being sold by Target. The cases therefore involve the same questions of law and fact and

subject matter, and are largely indistinguishable. For efficiency, consistency and judicial comity,

this later-filed Texas case should be stayed, or in the alternative transferred, until the pending

California matter is resolved.1

II.      FACTUAL BACKGROUND OF NEARLY                               IDENTICAL          OVERLAPPING
         CALIFORNIA AND TEXAS CASES.

         A.     This years-long dispute began, and continues to the present, in the Eastern
                District of California.

         In the Initial California Action, Plaintiff pro se filed a lawsuit against retailer Wal Mart

Stores, Inc. [sic] (currently known as “Walmart Inc.”), Pacific World Corp., AI, and Coty, Inc..

Case No. 2:14-cv-01637-JAM-CMK-PS (E.D. Cal. July 15, 2014). In its Amended Complaint

(Dkt. No. 4) Plaintiff alleged: (1) unfair business practices and unfair competition under California

law; (2) federal trademark infringement; (3) common law trademark infringement and unfair

competition; and (4) federal anti-trust and collusion. That action concerned Plaintiff’s product line

called the “‘STILES RAZOR’, which is a variety of razors comprised of various narrow-width

blades of 1 inch and smaller…for different detailed shaving applications, i.e., goatee, eyebrows,


1
  On July 1, 2019, AI filed a Complaint for Declaratory Relief again Sharidan Stiles in E.D. Cal. Case No.
2:19-cv-01218-WBS-EFB, Dkt. No. 1. That Complaint seeks a declaration that AI be found not to infringe
U.S. Patent No. 9,707,689 (“the ’689 Patent”), a continuation of U.S Patent No. 9,108,329 (“the ’329
Patent”) claiming minor design revisions, and that each claim of the ’689 Patent be found to be both invalid
and unenforceable. Moreover, in that Complaint, AI informs the California Court of the instant Complaint
filed in E.D. Tex. Id. at ¶¶ 2, 14-17.

                                                     2
    Case 4:19-cv-00417-ALM Document 13 Filed 08/13/19 Page 7 of 20 PageID #: 90



bikini, body, toes, scalp, mustache, nose and ear.” Id. at ¶ 12.

         As asserted in the Initial California Action and the instant case, Plaintiff claims to be the

creator of the alleged invention and to have begun the patenting process back in 1998. Id.; see

also Complaint for Patent Infringement (“Target Complaint”), Dkt. No. 1 at ¶ 2, Civ. A. No. 4:19-

cv-00417-ALM (E.D. Tex. June 6, 2019). In the Initial California Action, Plaintiff’s claims are

based on the allegedly patented “Stiles Razor” pitted against an alleged competing product branded

“Salon Perfect” (in specific the “Salon Perfect Micro Razor”) manufactured by AI and allegedly

sold by Walmart. See Initial California Action, Amended Complaint at ¶¶ 17, 20, 31, 32, 35, and

43. AI and the other defendants eventually filed motions to dismiss or motions for judgment on

the pleadings in response to Plaintiff’s claims in the Initial California Action.                 In lieu of

substantively responding to those dispositive motions, Plaintiff elected to dismiss her claims

without prejudice. See Initial California Action, Case No. 2:14-cv-01637-JAM-CMK-PS, Order

of Dismissal Dec. 9, 2014 (Dkt. No. 43).

         However, before dismissing her claims in the Initial California Action, on September 25,

2014, Plaintiff, individually again, and along with STILES 4 YOU, INC. in a later-filed amended

complaint, filed another lawsuit – the Pending California Action, in E.D. Cal. against Wal-Mart

Stores, Inc. (currently known as “Walmart, Inc.”), AI, and DOES 1-100. Case No. 2:14-cv-02234-

MCE-DMC. As of July 10, 2018, Plaintiff, by her Fourth Amended Complaint, is alleging

infringement of U.S. Patent No. 9,108,329 (“’329 Patent”) by virtue of AI’s manufacture and

Walmart’s sales of the Precision Shaper product sold under AI’s Salon Perfect and Ardell brands.2



2
  Plaintiff’s Fourth Amended Complaint in the Pending California Action also alleges several other claims
generally relating to the Stiles Razor and the Precision Shaper and Micro Razor products manufactured by
AI, including: (1) violation of the Sherman Act; (2) violation of the California Cartwright Antitrust Act; (3)
infringement of U.S. Patent No. D542, 468 (“’468 Patent”); (4) infringement of U.S Patent No. 9,108,329
(“’329 Patent”); (5) trade dress infringement in violation of the Lanham Act; (6) false advertising and false

                                                      3
 Case 4:19-cv-00417-ALM Document 13 Filed 08/13/19 Page 8 of 20 PageID #: 91



        In support of her seven claims, Plaintiff makes various allegations that involve nearly

identical claims, products, and parties as the instant case:

            (1) “Stiles’ patented design” (emphasis added) and the competing “Salon Perfect
                Micro Razor” are asserted and alleged (Id. at ¶¶ 150, 152);

            (2) “In furtherance of aforesaid conspiracy, Defendants have combined and conspired
                to boycott Stiles, to suppress the growth of the Stiles Razor, and to eliminate Stiles
                from the market for Disposable Personal Styling Razors.” (emphasis added) (Id. at
                ¶ 157);

            (3) “…disposable personal styling razors [allegedly] covered by the ‘468 [Design]
                Patent…” are accused (emphasis added) (Id. at ¶ 163);

            (4) “…disposable personal styling razors [allegedly] covered by the ‘329 [Utility]
                Patent…” are accused (emphasis added) (Id. at ¶ 169);3

            (5) “Defendants’ acts are calculated to deceive, or area likely to deceive, the public,
                which recognizes and associates the Stiles Razor Trade Dress with the Stiles
                Razor.” (emphasis added) (Id. at ¶ 179);

            (6) “Defendants copied Stiles’ patented razor in such a way as to unfairly compete in
                the marketplace by drawing a false association between Defendants’ product [*]
                and Stiles.” (emphasis added) (Id. at ¶ 182) (*Here “product” apparently refers to
                both Walmart store-brand name, Salon Perfect razors (Id. at ¶¶ 2, 66) and AI’s
                manufacturing of the Ardell brand razors, i.e. – Ardell Brow Precision Shaper (Id.
                at ¶ 50). The Plaintiff specifically alleges that Walmart sells AI’s razors under the
                Salon Perfect Brand. Id. at ¶ 51 and ¶¶ 64-66; and,

            (7) “In intentionally disrupting and interfering with Plaintiff’s prospective business
                and economic relationships as alleged herein, Defendant’s conduct has been
                willful, oppressive, malicious, and despicable.” (emphasis added) (Id. at ¶ 192).

In addition, Plaintiff implicates Target, alleging that “American Industries agreed to sell its

competing product, the Ardell Precision Shaper, at CVS and other retailers, but not at Walmart

(Id. at ¶ 117) (emphasis added). According to Plaintiff, the term “other retailers” includes Target.

Id. at ¶ 97. (“Stiles has attempted to sell her razors to other retailers . . . including, but not limited


association in violation of the Lanham Act; and (7) intentional interference with prospective economic
advantage. Id.
3
  Plaintiff’s Fourth Amended Complaint does not list any specific claims of the ‘329 Patent in the
allegations.

                                                    4
    Case 4:19-cv-00417-ALM Document 13 Filed 08/13/19 Page 9 of 20 PageID #: 92



to . . . Target . . .” (emphasis added).

          Despite the above history, Plaintiff needlessly expands the existing litigation to include

Target, along with other retailers, here in the Eastern District of Texas, when these very issues

continue to be litigated and should be resolved in the Eastern District of California.

          B.     Subsequent, recent cases filed in the Eastern District of Texas belong in the
                 Eastern District of California

          As shown below, Plaintiff’s Complaint against Target filed in E.D. Tex. on June 6, 2019,

is nearly identical to the Pending California Action filed nearly 5 years ago:4

      2:14-cv-02234; Stiles v. Walmart, et al –                4:19-cv-00417-ALM; Stiles v. Target
           Fourth Amended Complaint                              Corporation – Target Complaint

    22. In 2003, Stiles first contacted Walmart             20. By 2003, Stiles had developed a
    to discuss selling the Stiles Razor. She was            commercial embodiment of her patented
    directed to Michael Grimm, the Buyer in                 styling razor, the Stiles Razor. For four
    Divisional New Products in the Wet Shave                years, Stiles worked to get the Stiles Razor
    Department. Grimm suggested to Stiles that              onto retailer shelves, including outreach to
    in order to work with Walmart, she would                Walmart, Target, and CVS. Stiles’s outreach
    need to be able to replenish her razors                 to major retailers emphasized that her
    quickly. From 2003 to 2005, Stiles                      innovative razor design was not just uniquely
    established manufacturing relationships that            safe and useful, but patented.
    would enable her to replenish her product
    quickly and redesigned her product to make it
    more cost-effective to produce.

    23. In 2005, Norm Nelson, the then Buyer                21. For example, on August 1, 2005, Stiles
    in the Wet Shave Department at Walmart,                 was negotiating with Norm Nelson and Joe
    in Bentonville, Arkansas met with Stiles.               Grady of Walmart’s Grooming
                                                            Department for shelf space for the Stiles


4
 Plaintiff Sharidan Stiles also filed a mirrored Complaint for Patent Infringement here in E.D. Tex. against
CVS Pharmacy, Inc. the next day, on June 7, 2019. Civ. A. No. 4:19-cv-00418-ALM, Dkt. No. 1.
Defendant Target understands that CVS is filing a similar Motion to Stay or Transfer in that matter. In
addition, on June 7, 2019, Plaintiff also filed a very similar complaint against Wal-Mart Stores, Inc. in E.D.
Tex. Civ. A. No. 4:19-cv-00420-ALM. Defendant Target understands that Walmart will also file its own
motion based on the first-to-file rule in that separate, third case. And lastly, Plaintiff has filed another like-
case against H-E-B, LP in E.D. Tex. – Civ. A. No. 4:19-cv-00489-ALM, Complaint for Patent Infringement
(Dkt. No. 1), July 3, 2019.

                                                        5
Case 4:19-cv-00417-ALM Document 13 Filed 08/13/19 Page 10 of 20 PageID #: 93



Stiles presented the Stiles Razor prototypes to       Razor. She sent a letter to these Walmart
Nelson.                                               buyers explaining that “[w]e are a small,
                                                      female owned business and currently have a
                                                      patent pending for our product.” An excerpt
                                                      of this letter is shown below:

24. The following year, in 2006, Nelson               23. In 2006—after nearly a decade of hard
agreed to a test run of Stiles’ products.             work developing, perfecting, marketing, and
Walmart agreed that Stiles’ Two-Pack                  protecting the inventions behind the Stiles
Women’s Razor and the Two-Pack Men’s                  Razor—Stiles’s ingenuity and hustle finally
Metro Razor would be placed in sidekick               bore fruit. That year, Norm Nelson of
displays in the Wet Shave department in 500           Walmart agreed to a test run of Stiles’
Walmart stores for three and a half weeks.            products. The Stiles Two-Pack Women’s and
                                                      Stiles Two-Pack Men’s Metro Razor would
                                                      be placed in sidekick displays3 in the Wet
                                                      Shave department of five hundred Walmart
                                                      stores around the country for three-and-a-half
                                                      weeks.

25. Sidekick displays attach to the sides of          FN. 3. A sidekick display attaches to the
an aisle end-cap or are placed in various             side of an aisle end-cap or is placed in
locations in-store and are typically used for         strategic locations in-store, and is typically
smaller products, as in this instance for             used for smaller retail products (for
razors.                                               example, razors).

26. Stiles’ Razors performed well during              24. The Stiles Razors performed well
the 2006-sidekick test run, selling 83% in            during the 2006 sidekick test run, selling
Men’s and 87% in Women’s.                             87% of Stiles’s women’s razors and 83% of
                                                      Stiles’s men’s razors.

27. Following the successful test run, Stiles’        25. Following their successful test run,
razors were placed in the Wet Shave                   Stiles Razors were placed in the Wet Shave
Department in 1,500 to 2,000 Walmart                  Department at nearly two thousand
stores in 2007. Stiles was informed by                Walmart stores in 2007.
Walmart that if she was selling 2 units per
store/per week, the razors would continue to
be sold by Walmart; in other words, she was
“safe,” and that if she was selling 4 units per
store per week, that that [sic] was “great”
product performance.



                                                  6
Case 4:19-cv-00417-ALM Document 13 Filed 08/13/19 Page 11 of 20 PageID #: 94



    28. Stiles Razor sales exceeded                       26. Stiles Razor sales exceeded expectations
    expectations. In 2007, Stiles averaged 4 units        at Walmart. By 2008, Stiles Razors were
    per week/per store per week [sic] in the Wet          offered for sale at 3,600 Walmart stores
    Shave Department in Walmart stores.                   throughout the United States.

    29. Stiles began working with a new Buyer in          26. Stiles Razor sales exceeded expectations
    the Wet Shave department at Walmart,                  at Walmart. By 2008, Stiles Razors were
    Shannon Petree, in 2007. Walmart then                 offered for sale at 3,600 Walmart stores
    placed Stiles’ products in approximately              throughout the United States.
    3,600 Walmart stores in 2008. Stiles’
    products continued to perform well and sales
    were growing. Stiles’ products were selling
    approximately six units per store/per week in
    2008.


Plaintiff in Texas raises two causes of action against Target: (1) alleged infringement of claims

11-14 of the ’329 Patent; and (2) alleged infringement of claims 9-13 and 16-18 of the ’689 Patent.

Id. at ¶¶ 48, 74. The ‘329 Patent, also asserted in the Pending California Action, is the parent of

the ‘689 Patent, which issued on July 18, 2017. Id. at ¶ 71.5 Both patents share the same

specification. The accused product (“Ardell Pro Brow Precision Shaper”) is the same in both

actions. Id. at ¶ 29. As explained herein, the overlap and substantial similarity between the Target

Complaint and the earlier filed Pending California Action is so great as to require the Texas action

to be stayed pursuant to the first-to-file rule, as well as the customer suit exception.6

III.      LEGAL STANDARD – FIRST-TO-FILE RULE

          Federal Circuit law governs application of the first-to-file rule because both the instant case


5
  Plaintiff readily admits, “The ‘689 patent discloses and claims inventions that Stiles first conceived of in
1998, and that Stiles diligently reduced to practice without abandoning, suppressing, or concealing them.”
Target Complaint at ¶ 69.
6
  To the extent Plaintiff’s addition of the dependent ’689 Patent—a co-terminal continuation of the ’329
Patent—has any bearing on the comparison of the claims in Texas and California, AI filed a Complaint for
Declaratory Relief against Sharidan Stiles in E.D. Cal. Case No. 2:19-cv-01218-WBS-EFB, Dkt. No. 1
(E.D. Cal July 1, 2019), seeking a determination that the Precision Shaper product does not infringe the
’689 Patent. AI expects that this declaratory relief matter will be coordinated or consolidated with the
earlier-filed Pending California Action.

                                                      7
Case 4:19-cv-00417-ALM Document 13 Filed 08/13/19 Page 12 of 20 PageID #: 95



and the Pending California Action concern alleged patent validity and infringement. See

Genentech, Inc. v. Eli Lilly and Co., 998 F.2d 931, 937 (Fed. Cir. 1993) (in a first-filed declaratory

judgment action involving issues of patent infringement, validity and enforceability, and claims of

violation of antitrust law and state tort and contract law, the Federal Circuit applied its own law);

see also Elecs. for Imaging, Inc. v. Coyle, 394 F.3d 1341, 1345-46 (Fed. Cir. 2005); Lab Corp. of

Am. v. Chiron Corp., 384 F.3d 1326, 1331 (Fed. Cir. 2004).

       “The general rule is that the case first filed takes priority, and the subsequently filed suit

should be dismissed or transferred or stayed.” 14D Wright, A. Miller & M. Kane, Fed. Prac. &

Proc. Juris. §3823 (3d ed. 2011) (emphasis added); Micron Tech, Inc. v. MOSAID Techs., Inc., 518

F.3d 897, 904 (Fed. Cir. 2008); Cedars-Sinai Med. Ctr. v. Shalala, 125 F.3d 765, 769 (9th

Cir.1997) (the court has discretion to transfer, stay or dismiss the second case in the interest of

efficiency and judicial economy). The Federal Circuit applies the well-established general rule

that “the forum of the first-filed case is favored,” even if it is declaratory, unless there is a sound

reason why this rule would be unjust or inefficient as applied to particular set of facts. See Serco

Services Co., L.P. v. Kelley Co., Inc., 51 F.3d 1037, 1039 (Fed. Cir. 1995); Genentech, Inc. v. Eli

Lilly and Co., 998 F.2d 931, 937-38 (Fed. Cir. 1993). This doctrine provides that if: (1) actions

filed in two different courts involve (2) nearly identical parties and (3) nearly identical issues, the

court in which the first suit was filed generally should proceed to judgment. See Genentech, Inc.

v. Eli Lilly & Co., 998 F.2d 931, 937 (Fed. Cir. 1993).

IV.    PURSUANT TO THE FIRST-TO-FILE RULE, THE TEXAS CASE AGAINST
       TARGET SHOULD BE STAYED IN DEFERENCE TO THE EASTERN DISTRICT
       OF CALIFORNIA BECAUSE THE PENDING CALIFORNIA CASE AND TEXAS
       CASE ARE NEARLY IDENTICAL

       This instant case satisfies the above factors. First, this action was filed on June 6, 2019,



                                                  8
Case 4:19-cv-00417-ALM Document 13 Filed 08/13/19 Page 13 of 20 PageID #: 96



nearly 5 years after the first-filed Complaint in the Pending California Action.7

        Second, the parties in this action are nearly identical to the parties in the Fourth Amended

Complaint in the Pending California Action. Plaintiff Sharidan Stiles is in both cases.8 There is

only one manufacturer in interest in both cases – AI. While AI is not a named party in the Target

Complaint, according to Plaintiff, AI is “the company behind Ardell” and “Ardell’s parent

company.”9 See Stiles v. Wal-Mart Stores, Inc., Civ. A. No. 4:19-cv-00420-ALM, First Amended

Complaint for Patent Infringement, Dkt. No. 11 at ¶ 8 (E.D. Tex. July 3, 2019) and Target

Complaint at ¶ 36, respectively. Retailers are in both suits, Walmart in California and Target in

Texas, although as pointed out above, Plaintiff makes allegations applicable to Target in the

Pending California Action. See Fourth Amended Complaint at ¶¶ 97, 108 f., 117.

        Third, the legal and factual issues raised in this matter are identical to the Pending

California Action. Namely, both cases involve: the same or similar asserted patents (’329 Patent

asserted in both cases,10 the ’468 Design Patent asserted in the Pending California Action,11 and

the ’689 continuation Patent in the Texas case); Plaintiff’s alleged commercial embodiment (the

Stiles Razors); and the same or similar accused products (the Ardell Brow Precision Shaper in



7
  As to the “Initial California Action,” a dismissal without prejudice put Plaintiff in the same legal position
as if no suit had ever been filed. Hilbun v. Goldberg, 823 F.2d 881, 883 (5th Cir.1987). Therefore, the
Pending California Action, the second suit filed by Plaintiff in E.D. Cal., is the first- filed case for purposes
of applying the first-to-file rule.
8
  Plaintiff waited until the Fourth Amended Complaint to add the corporate entity STILES 4 U, INC in the
Pending California Action. STILES 4 U, Inc. is of course not in the instant case and was not in the Pending
California Action Original Complaint. Case No. 2:14-cv-02234-MCE-DMC, Dkt. No. 1 (E.D. Cal. Sept.
25, 2014).
9
  Ardell is actually a brand owned by AI, not a subsidiary, as Plaintiff recognizes in her Fourth Amended
Complaint in the Pending California Action. See Fourth Amended Complaint at ¶ 50.
10
   Claims 11-14 of the ’329 Patent are asserted in the instant case (Target Complaint at ¶ 48), while no
specific claims of the ’329 Patent are asserted in the Fourth Amended Complaint in the Pending California
Action.
11
   In her Complaint against Target, Plaintiff’s allegations also include various measurements of the Ardell
accused razor (see ¶¶ 51-53, 55, 58, 77, 79, and 83-84), as well as other specific design qualities (see ¶¶ 78,
80-82, and 85-87).

                                                       9
Case 4:19-cv-00417-ALM Document 13 Filed 08/13/19 Page 14 of 20 PageID #: 97



California (Fourth Amended Complaint at ¶ 50), and the Ardell Pro Brow Precision Shaper in

Texas (Target Complaint at ¶ 29)). Furthermore, the two cases involve substantially overlapping

federal and state law claims because of corresponding substantive allegations regarding the

accused products, the Stiles Razors, and the asserted patents. Lastly, the relief sought in both cases

is also nearly identical—a judgment of infringement, money damages, attorneys’ fees, an

exceptional case finding, pre-judgment and post-judgment interest, and injunctive relief. See

Target Complaint at ¶ 16, Fourth Amended Complaint at ¶¶ 39-40.

        In comparing these two cases, respectfully, the proper conclusion is unavoidable—they are

nearly identical. Moreover, this result is similar to other conclusions that Courts in this District

have previously reached in comparing similarly identical cases in the context of the first-to-file

rule:

               As an initial matter, the Court finds that the NDCA Action and the instant
               case substantially overlap; both cases involve (1) the same parties1[*]
               (although in reversed positions), (2) the same patents (i.e., the Asserted
               Patents), and (3) the same accused products (i.e., overlapping Accused
               Products and Apple Products). The posture of the two cases are also
               mirrored: (1) the NDCA Action is a declaratory judgment action of
               noninfringement, and (2) this case is a civil action for patent infringement.
               See VE Holding Corp. v. Johnson Gas Appliance Co., 917 F.2d 1574, 1583–
               84 (Fed. Cir. 1990), cert. denied, 499 U.S. 922 (1991), abrogated by, TC
               Heartland, 137 S. Ct. at 1521 (noting that “a declaratory judgment action
               alleging that a patent is . . . not infringed” is “the mirror image of a suit for
               patent infringement”). Accordingly, the threshold inquiry of the first-to-file
               rule is satisfied. [*Footnote 1 reads, “Although the NDCA Action includes
               additional defendant entities, those entities are related to Fundamental and
               their presence does not affect the overlap between the two cases as to
               Fundamental and Apple. (See NDCA Action, Dkt. No. 1.)”]

Fundamental Innovation Systems International, LLC v. Apple, Inc., Civ. A. No. 2:19-cv-00048-

JRG, Order (Dkt. 33) at 4 (E.D. Tex. May 13, 2019). And although in Fundamental the first-filed

action was a declaratory judgment action, “When confronted with substantially similar declaratory

judgment and patent infringement actions filed in different jurisdictions, courts generally favor

                                                  10
Case 4:19-cv-00417-ALM Document 13 Filed 08/13/19 Page 15 of 20 PageID #: 98



the forum of the first-filed action, whether or not it is a declaratory action.” Id. at 3 citing

RPost Holdings, Inc. v. Sophos, Inc., Civ. A. No. 2:13-cv-959-JRG, 2014 WL 10209205, at *1

(E.D. Tex. Aug. 20, 2014) (citing Genentech, Inc. v. Eli Lilly and Co., 998 F.2d 931, 938 (Fed.

Cir. 2008) (citations omitted) (emphasis added).

        In short, Plaintiff Stiles has improperly requested two different courts to resolve a nearly

identical core dispute regarding alleged infringement of Plaintiff’s asserted razor patents by AI’s

Ardell Precision Shaper product. The common facts and issues that must be determined to

adjudicate both the Texas and California actions are pervasive. Respectfully, only by staying this

case and permitting the first-filed suit to conclude can the Court ensure that both cases are resolved

consistently and that Defendant Target, and the Plaintiffs for that matter, receive just and equitable

treatment absent of any competing and inconsistent rulings among sister courts. This case must

accordingly be stayed pending the resolution of the Pending California Action.

V.      THE CUSTOMER SUIT EXCEPTION ALSO WARRANTS THAT THIS CASE BE
        STAYED.

        In addition to the first-to-file rule, the customer suit exception also mandates a stay of this

case. The customer suit exception is typically an exception to the general rule that favors the forum

of the first-filed action;12 it provides that where a manufacturer and its customer have both been

sued, the action against the manufacturer should ordinarily proceed first, regardless of which

action was first filed. The customer suit exception “is based on the manufacturer’s presumed

greater interest [than its customers] in defending its actions against charges of patent infringement;


12
   However under the present circumstances the customer suit exception equally fits – AI (manufacturer of
the accused razors) is currently a defendant in the Pending California Action, Target (the
customer/purchaser of the razors and retailer) is here in E.D. Tex. According to Plaintiff, AI is “the
company behind Ardell” and “Ardell’s parent company.” See Stiles v. Wal-Mart Stores, Inc., Civ. A. No.
4:19-cv-00420-ALM, First Amended Complaint for Patent Infringement, Dkt. No. 11 at ¶ 8 (E.D. Tex. July
3, 2019) and Target Complaint at ¶ 36, respectively. But, Ardell is actually a brand owned by AI. See supra
Footnote 9.

                                                    11
Case 4:19-cv-00417-ALM Document 13 Filed 08/13/19 Page 16 of 20 PageID #: 99



and to guard against possibility of abuse.” Kahn v. Gen. Motors Corp., 889 F.2d 1078, 1081 (Fed.

Cir. 1989)). The guiding principles underlying the doctrine are efficiency and judicial economy.

Tegic Commc’ns Corp. v. Bd. of Regents of Univ. of Tex. Sys., 458 F.3d 1335, 1343 (Fed. Cir.

2006). In that regard, a critical question under the customer suit exception “is whether the issues

and parties are such that the disposition of one case would be dispositive of the other.” Vantage

Point Tech., Inc. v. Amazon.com, Inc., Civ. A. No. 2:13-CV-909, 2015 WL 123593, at *2 (E.D.

Tex. Jan. 6, 2015) (internal quotation omitted).

        In determining whether the customer suit exception applies, courts analyze three factors:

“(1) whether the customer-defendant in the earlier-filed case is merely a reseller; (2) whether the

customer-defendant agrees to be bound by any decision in the later-filed case that is in favor of

the patent owner; and (3) whether the manufacturer is the only source of the infringing product.”

Id. (citing Tegic Commc’ns Corp., 458 F.3d at 1333). However, “the Court does not apply the

factors in a mechanical or precise manner and instead adopts a flexible approach in order to assess

whether judicial resources will be saved.” Id. (internal quotations omitted).

        Just as with the first-to-file rule, the instant case satisfies the required factors. First, there

is a customer-defendant/mere reseller in the Pending California Action – Walmart.13 In every

practical sense, Walmart stands in the same shoes as Target, also a customer-defendant, and mere

reseller. To reiterate, the core dispute across the California and Texas cases is Plaintiff’s “Stiles

Razors” and the associated asserted patents and intellectual property against the manufacturer (AI

and its Ardell brand) and its customers/retailers.

        Second, Target agrees to be bound by the Court’s decision in the Pending California Action



13
  Customer-defendants are in both suits, Walmart in California and Target in Texas, although as pointed
out in penultimate paragraph of Section II. A. supra, Plaintiff makes allegations specific to Target in the
Pending California Action. See Fourth Amended Complaint at ¶ 108 f. and ¶ 117.

                                                    12
Case 4:19-cv-00417-ALM Document 13 Filed 08/13/19 Page 17 of 20 PageID #: 100



if the Court stays the action against Target. However, if the Court merely transfers the action

against Target without a stay, then Target does not agree to be bound. See Exhibit 1, attached

Declaration of Robin L. Preble in Support of Target Corporation’s Motion to Stay, or in the

Alternative to Transfer.

       Finally, while AI is not a named party in the Target Complaint, the customer suit exception

applies and warrants that instant case be stayed because AI is the central, controlling manufacturer

of the accused products:

               • “However, in 2008, a company called American International Industries
                 (‘AI’)—a Target and CVS supplier with a 73% share of the disposable
                 styling razor market—decided to knock off the Stiles Razor, Stiles’s
                 patents notwithstanding. Target and CVS, who had resisted Stiles’s
                 attempts to sell the patented Stiles Razor in their stores, happily stocked
                 their shelves with cheap knockoffs under the ‘Ardell’ label.” Stiles v.
                 Wal-Mart Stores, Inc., Civ. A. No. 4:19-cv-00420-ALM, First Amended
                 Complaint for Patent Infringement, Dkt. No. 11 at ¶ 6 (E.D. Tex. July 3,
                 2019).

               • “Defendants’ [Walmart, AI, and Does 1-100] infringing manufacture and
                 sale of its Salon Perfect Micro Razor, the Salon Perfect Precision Shaper,
                 and the Ardell Precision Shaper, Defendants can control the demand for
                 personal styling razors, by eliminating their competition, the Stiles
                 Razor, from the market.” Pending California Action, 2:14-cv-02334-
                 MCE-DMC, Fourth Amended Complaint (Dkt. No. 142) at ¶ 66.

               • Plaintiff self-servingly claims in the Target Complaint that the accused
                 product (Ardell Pro Brow Precision Shaper) is “made by Ardell.” (Id. at
                 ¶ 28), but then also admits that “AI[,] [is] the company behind Ardell”
                 and alleges that in 2008 Target began selling the same accused product
                 “made by AI” (emphasis added). Stiles v. Wal-Mart Stores, Inc., Civ.
                 A. No. 4:19-cv-00420-ALM, First Amended Complaint for Patent
                 Infringement, Dkt. No. 11 at ¶¶ 6 & 43 (E.D. Tex. July 3, 2019).

       Plaintiff Stiles in California states that AI manufactures the “Ardell Brow Precision

Shaper” accused product. Pending California Action, Case No. 2:14-cv-02234-MCE-DMC,

Fourth Amended Complaint (Dkt. No. 142) at ¶ 50-51. However, in Texas, Plaintiff claims that

Ardell makes the “Ardell Pro Brow Precision Shaper” accused product. Target Complaint (Dkt.

                                                13
Case 4:19-cv-00417-ALM Document 13 Filed 08/13/19 Page 18 of 20 PageID #: 101



No. 1) at ¶ 28. This is indicative of the multi-forum inconsistencies that the customer suit

exception (and first-to-file rule) are designed to address.

       Regardless of Plaintiff’s manufacturer naming tactics, this Court is not bound to apply the

customer suit exception factors in a “mechanical or precise manner,” but should take “a flexible

approach in order to assess whether judicial resources will be saved” by staying the instant case.

Vantage Point Tech., 2015 WL 123593, at *2 (citing Tegic Commc’ns Corp., 458 F.3d at 1333).

As observed by the Federal Circuit, given AI’s presumed greater interest as compared to all of the

retailers (Target, Walmart, and CVS) to defend against Plaintiff’s claims, this action should be

stayed. Kahn, 889 F.2d at 1081.14 The issues and parties across the Pending California Action,

AI’s Declaratory Relief Action, and the instant case are such that the disposition of the Pending

California Action would be dispositive of the instant case, e.g. – construction of the claims of the

‘329 and ‘689 Patents, alleged infringement and invalidity of the ‘329 and ‘689 Patents, fact

findings regarding analysis of the accused products and Walmart’s alleged actions in selling them

as opposed to the Stiles Razors, damages, if any, etc. With all of these determinations in play, for

efficiency and judicial economy, this instant case should also be stayed based on the customer suit

exception.

       Lastly, and notably, there is no indication of improper conduct by AI or Target that would

counsel against the application of the customer-suit exception to stay these proceedings. Instead,

Stiles has engaged in forum-shopping by filing multiple suits over the same products and patents

in the Eastern District of Texas after she long-ago elected to litigate her claims in the Eastern

District of California. See Helene Curtis Indus. v. Sales Affiliates, 105 F. Supp. 886, 902

(S.D.N.Y.), aff'd, 199 F.2d 732 (2d Cir. 1952) (where plaintiff prosecuting a customer suit in Texas


14
 AI filed a Complaint for Declaratory Relief again Sharidan Stiles in E.D. Cal. Case No. 2:19-cv-01218-
WBS-EFB, Dkt. No. 1 (E.D. Cal July 1, 2019). See supra Footnote 1.

                                                  14
Case 4:19-cv-00417-ALM Document 13 Filed 08/13/19 Page 19 of 20 PageID #: 102



had no place of business there, while all persons said to have knowledge of the patent's validity

were located in New York, the court concluded that Texas filing was “forum shopping with a

vengeance”); Telephonics Corp. v. Lindly & Co., 192 F. Supp. 407, 415 (E.D.N.Y. 1960), aff'd,

291 F.2d 445 (2d Cir. 1961) (filing of customer suit while patent infringement action was pending

in another district was “consistent with a forum shopping technique which is as obvious as though

it were openly avowed”). This is yet another reason to stay this case.

VI.     CONCLUSION

        For all of the foregoing reasons, Defendant Target Corporation respectfully requests the

Court stay Plaintiff’s second-filed action here in the Eastern District of Texas or, in the alternative,

transfer the action to the Eastern District of California pursuant to the first-to-file rule.



Dated: August 13, 2019                                  Respectfully submitted,

                                                        /s/ Eric H. Findlay_______
                                                        Eric H. Findlay (State Bar No. 00789886)
                                                        Findlay Craft, P.C.
                                                        102 N. College Ave, Ste 900
                                                        Tyler, TX 75702
                                                        903-534-1100 (t)
                                                        903-534-1137 (f)
                                                        efindlay@findlaycraft.com

                                                        COUNSEL FOR DEFENDANT TARGET
                                                        CORPORATION




                                                   15
Case 4:19-cv-00417-ALM Document 13 Filed 08/13/19 Page 20 of 20 PageID #: 103



                                CERTIFICATE OF SERVICE

       I hereby certify that on August 13, 2019, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system. This document will be served on Plaintiff in

accordance with the Federal Rules of Civil Procedure.


                                               /s/ Eric H. Findlay
                                               Eric H. Findlay


                             CERTIFICATE OF CONFERENCE

        I hereby certify that counsel for Defendant and counsel for Plaintiff communicated

regarding the relief sought in this Motion on August 10, 2019. Plaintiff indicated that they are

opposed to the relief sought in this Motion.

                                               /s/ Eric H. Findlay
                                               Eric H. Findlay




                                                 16
